Name: Commission Regulation (EC) No 1914/96 of 3 October 1996 amending for the 16th time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: consumption;  agricultural structures and production;  cultivation of agricultural land;  agricultural activity;  documentation
 Date Published: nan

 Avis juridique important|31996R1914Commission Regulation (EC) No 1914/96 of 3 October 1996 amending for the 16th time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 252 , 04/10/1996 P. 0001 - 0009COMMISSION REGULATION (EC) No 1914/96 of 3 October 1996 amending for the 16th time Regulation (EEC) No 3800/81 determining the classification of vine varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Article 13 (5) thereof,Whereas the classification of vine varieties approved for cultivation in the Community is determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EC) No 2276/95 (4), in accordance with Council Regulation (EEC) No 2389/89 of 24 July 1989 on general rules for the classification of vine varieties (5), as amended by Regulation (EEC) No 3577/90 (6);Whereas certain wine-grape vine varieties have been examined and found to be suitable for cultivation in accordance with Commission Regulation (EEC) No 2314/72 of 30 October 1972 on certain measures for examining the suitability of certain vine varieties for cultivation (7), as last amended by Regulation (EEC) No 2462/93 (8), for certain administrative units of some Member States; whereas those varieties should be included in the category of vine varieties provisionally authorized for those administrative units, in accordance with Article 11 (1) (b) of Regulation (EEC) No 2389/89;Whereas certain wine-grape and table-grape vine varieties that have been included for at least five years in the classification of varieties provisionally authorized for some administrative units of Greece and France have been found to be suitable for cultivation; whereas those varieties should therefore be permanently classified among the vine varieties authorized and recommended for those administrative units in accordance with Article 11 (4) of Regulation (EEC) No 2389/89;Whereas the classification of wine-grape and table-grape varieties should include among the varieties authorized and recommended for certain administrative units of Germany, Greece, Spain, France, Italy and Luxembourg certain varieties which have been listed for at least five years in the classification for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 2389/89;Whereas a new administrative unit should be included in Germany and Italy respectively and whereas some corrections should be made;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.(3) OJ No L 381, 31. 12. 1981, p. 1.(4) OJ No L 232, 29. 9. 1995, p. 2.(5) OJ No L 232, 9. 8. 1989, p. 1.(6) OJ No L 353, 17. 12. 1990, p. 23.(7) OJ No L 248, 1. 11. 1972, p. 53.(8) OJ No L 226, 7. 9. 1993, p. 1.ANNEX The Annex to Regulation (EEC) No 3800/81 is hereby amended as follows:I. In title I, subtitle 1, point 'II. GERMANY`, is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'2. Regierungsbezirk Trier:- "Regent N" is added to the category of authorized vine varieties3. Regierungsbezirk Koblenz:- "Regent N" is added to the category of authorized vine varieties4. Regierungsbezirk Rheinhessen-Pfalz:- "Regent N" is added to the category of authorized vine varieties7. Regierungsbezirk Karlsruhe (with the exception of Landkreis Rastatt and Stadtkreis Baden-Baden):- "Saint Laurent N" is added to the category of recommended vine varieties9. Regierungsbezirk Stuttgart (Kreis Main-Tauber and the Gemeinden Krautheim and SchÃ ¶ntal within Kreis Hohenlohe only):- "Tauberschwarz N" is added to the category of recommended vine varieties11. Regierungsbezirk Unterfranken:- "Dornfelder N" is added to the category of authorized vine varieties12. Regierungsbezirk Mittelfranken:- "Dornfelder N" is added to the category of authorized vine varieties13. Regierungsbezirk Oberfranken, Landkreis Bamberg:- "Dornfelder N" is added to the category of authorized vine varieties14. Rerierungsbezirk Niederbayern, Landkreis Landshut:- "Dornfelder N" is added to the category of authorized vine varieties15. Regierungsbezirk Oberpfalz, Landkreis Regensburg:- "Dornfelder N" is added to the category of authorized vine varieties16. Regierungsbezirk Schwaben, Landkreis Lindau:- "Dornfelder N" is added to the category of authorized vine varieties19. Land Saxony-Anhalt:- "Ortega B" is added to the category of authorized vine varieties20. Land Thuringia:- "Blauer Limberg N" and "Blauer Zweigelt N" are added to the category of authorized vine varietiesThe following is added:21. Brandenburg:(a) Recommended vine varieties:None(b) Authorized vine varieties:MÃ ¼ller-Thurgau B, WeiÃ er Gutedel B, Roter Gutedel R, Traminer Rs`.II. In title I, subtitle 1, point 'III. GREECE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'1. Evrou:- "Carignan N", "Grenache Rouge N" and "Ugni blanc B" are added to the category of recommended vine varieties- "Carignan N (*)", "Grenache Rouge N (*)" and "Ugni blanc B (*)" are deleted from the category of authorized vine varities2. Rodopis:- "Batiki B", "Carignan N", "Grenache Rouge N", "Moschato Alexandrias B" and "Ugni blanc B" are added to the category of recommended vine varieties- "Carignan N (*)", "Grenache Rouge N (*)" and "Ugni blanc B (*)" are deleted from the category of authorized vine varieties3. Xanthis:- "Athiri B", "Assyrtiko B", "Cabernet sauvignon N", "Carignan N", "Grenache Rouge N", "Moschato Alexandrias B", "Sauvignon blanc B", "Syrah N" and "Ugni blanc B" are added to the category of recommended vine varieties- "Carignan N (*)", "Grenache Rouge N (*)" and "Ugni blanc B (*)" are deleted from the category of authorized varieties4. Dramas:- "Assyrtiko B", "Chardonnay B" and "Semillon B" are added to the category of recommended vine varieties- "Grenache rouge N", "Malagouzia B", "Moschato Alexandrias B", "Riesling rhenan B (*)", "Robola B (*)" and "Traminer B (*)" are added to the category of authorized vine varieties- "Assyrtiko B", "Chardonnay B (*)" and "Semillon B" are deleted from the category of authorized vine varieties5. Kavalas:- "Athiri B", "Chardonnay B" and "Sauvignon blanc B" are added to the category of recommended vine varieties- "Athiri B (*)", "Chardonnay B (*)" and "Sauvignon blanc B (*)" are deleted from the category of authorized vine varieties7. Chalkidikis:- "Batiki B", "Chardonnay B", "Malagouzia B", "Moschato Alexandrias B" and "Zoumiatiko B" are added to the category of recommended vine varieties- "Mourverdre N (*)", "Pamidi N" and "Sefka N" are added to the category of authorized vine varieties- "Zoumiatiko B" and "Malagouzia B (*)" are deleted from the category of authorized vine varieties8. Thessalonikis:- "Batiki B", "Cabernet sauvignon N", "Chardonnay B", "Cinsaut N", "Malagouzia B", "Merlot N" and "Sauvignon B" are added to the category of recommended vine varieties- "Debina B (*)" and "Viognier B (*)" are added to the category of authorized vine varieties- "Cabernet sauvignon N", "Cinsaut N" and "Malagouzia B (*)" are deleted from the category of authorized vine varieties10. Imathias:- "Athiri B", "Moschamavro N" and "Riesling rhenan B" are added to the category of recommended vine varieties- "Koukouli B", "Priknadi B" and "Tsaoussi B" are added to the category of authorized vine varieties14. Florinas:- "Moschomavro N" and "Traminer B" are added to the category of recommended vine varieties23. Magnissias:- "Batiki B", "Cinsaut N", "Monemvasia B" and "Xynomavro N" are added to the category of recommended vine varieties- "Batiki B", "Cinsaut N", "Monemvasia B (*)" and "Xynomavro N" are deleted from the category of authorized vine varieties24. Larissis:- "Carignan N", "Chardonnay B", "Cinsaut N", "Grenache rouge N", "Maccabeu B", "Moschato Amvourgou N" and "Sauvignon B" are added to the category of recommended vine varieties- "Cinsaut N", "Grenache rouge N (*)" and "Moschato Amvourgou N" are deleted from the category of authorized vine varieties25. Trikalon:- "Debina B" and "Malagouzia B" are added to the category of recommended vine varieties- "Debina B" is deleted from the category of authorized vine varieties26. Karditsis:- "Cabernet sauvignon N", "Cinsaut N", "Debina B" and "Malagouzia B" are added to the category of recommended vine varieties- "Cabernet sauvignon N", "Cinsaut N" and "Debina B" are deleted from the category of authorized vine varieties28. Fthiotidas:- "Malagouzia B", "Merlot N" and "Robola B" are added to the category of recommended vine varieties- "Merlot N" and "Robola B" are deleted from the category of authorized vine varieties33. Attikis:- "Malagouzia B" is added to the category of authorized vine varieties36. Achaias:- "Athiri B" and "Assyrtiko B" are added to the category of recommended vine varieties40. Arkadias:- "Kolliniatiko N" and "Roditis Rs" are added to the category of recommended vine varieties- "Kolliniatiko N" and "Roditis Rs" are deleted from the category of authorized vine varieties42. Kefallinias:- "Araklinos N" is added to the category of recommended vine varieties- "Araklinos N" is deleted from the category of authorized vine varieties50. Irakliou:- "Plito B" and "Dafnia B" are added to the category of recommended vine vareities- "Malvasia Bianca di Candia B (*)", "Malvasia Bianca di Candia Aromatica B (*)", "Malvasia Istriana B (*)", "Malvasia Bianca Lunga B (*)", and "Mourverdre N (*)" are added to the category of authorized vine varieties.- "Plito B" is deleted from the category of authorized vine varieties`.III. In title I, subtitle 1, point 'IV. FRANCE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'34. DÃ ©partement de l'HÃ ©rault:- "Colombard B" is added to the category of recommended vine varieties- "Colombard B (*)" is deleted from the category of authorized vine varieties67. DÃ ©partement du Bas-Rhin:- "Chasselas Rose Rs" is added to the category of recommended vine varieties68. DÃ ©partement du Haut-Rhin:- "Chasselas Rose Rs" is added to the category of recommended vine varieties`.IV. In title I, subtitle 1, point 'V. ITALY` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'4. Provincia di Cuneo:- "Pelaverga piccolo N" is added to the category of authorized vine varieties6. Provincia di Torino:- "Chardonnay B" is added to the category of recommended vine varieties7. Provincia di Vercelli:- "Chardonnay B" is added to the category of recommended vine varieties13. Provincia di Brescia:- "Incrocio Manzoni 6.0.13 B", "MÃ ¼ller Thurgau B" and "Sauvignon B" are added to the category of authorized vine varieties18. Provincia di Pavia:- "Chardonnay B" is added to the category of recommended vine varieties- "Chardonnay B" is deleted from the category of authorized vine varieties19. Provincia di Sondrio:- "Cabernet sauvignon N, Chardonnay B, Corvina N, Incrocio Manzoni 6.0.13 B, Incrocio Terzi No 1 N, Kerner B, Lagrein N, Marzemino N, Meunier N, MÃ ¼ller Thurgau B, Pinot grigio G, Sauvignon B, Teroldego N" and "Veltliner B" are added to the category of authorized vine varieties31. Provincia di Pordenone:- "Verdiso B" is added to the category of authorized vine varieties39. Provincia di Piacenza:- in the category of authorized vine varieties "Fortana B" is replaced by "Fortana N"40. Provincia di Ravenna:- in the category of authorized vine varieties. "Fortana B" is replaced by "Fortana N"41. Provincia di Reggio Emilia:- in the category of authorized vine varieties. "N" is added after "Lambrusco di Sorbara"- "Malvasia di Candia Aromatica B" is added to the category of authorized vine varieties41 a. Provincia di Rimini:(a) Recommended vine varieties:Albana B, Barbera N, Biancame B, Cabernet sauvignon N, Chardonnay B, Malvasia bianca di Candia B, MontÃ ¹ B, Montepulciano N, Mostosa B, Sangiovese N, Terrano N, Trebbiano romagnolo B.(b) Authorized vine varieties:Alicante N, Ancellotta N, Cabernet franc N, Canina nera N, Ciliegiolo N, Merlot N, MÃ ¼ller Thurgau B, Pignoletto B, Pinot biando B, Pinot nero N, Riesling italico B, Riesling B, Sauvignon B, Verdicchio bianco B.51. Provincia di Ancona:- "Cabernet sauvignon N" is added to the category of recommended vine varietes52. Provincia di Ascoli Piceno:- "Cabernet sauvignon N" is added to the category of recommended vine varieties54. Provincia di Pesaro:- "Cabernet sauvignon N", "Chardonnay B", "Riesling B" and "Sauvignon B" are added to the category of authorized vine varieties55. Provincia di Perugia:- "Vermentino B" is added to the category of authorized vine varieties58. Provincia di Latina:- "Sauvignon B" is added to the category of recommended vine varieties60. Provincia di Roma:- "Nero buono N" is added to the category of recommended vine varieties63. Provincia di Benevento:- "Cabernet sauvignon N" and "Chardonnay B" are added to the category of authorized vine varieties77. Provincia di Matera:- "Barbera N", "Cabernet franc N", "Cabernet sauvignon N", "Garganega B", "Greco bianco B", "Merlot N", "Pinot bianco B", "Pinot nero N", "Riesling italico B", "Traminer aromatico Rs" and "Verdeca B" are added to the category of recommended vine varieties78. Provincia di Potenza:- "Barbera N", "Cabernet franc N", "Cabernet sauvignon N", "Garganega B", "Greco bianco B", "Incrocio Manzoni 6.0.13 B", "Merlot N", "Moscato bianco B", "Pinot bianco B", "Pinot nero N", "Primitivo N", "Riesling italico B", "Traminer aromatico Rs" and "Verdeca B" are added to the category of recommended vine varieties80. Provincia di Cosenza:- "Trebbiano toscano B" is added to the category of recommended vine varieties92. Provincia di Nuoro:- "(*)" is inserted after "Ansonica B" in the category of authorized vine varieties93. Provincia di Oristano:- in the category of authorized vine varieties "(*)" is inserted after "Ansonica B"94. Provincia di Sassari:- in the category of authorized vine varieties "(*)" is inserted after "Ansonica B"Correction to footnotes on pages 39, 40 and 41 of Commission Regulation (EC) No 3255/94:The footnote:"(*) Variety inserted in the classification with effect from 1 September 1994, pursuant to Article 11 (1) (b) of Regulation (EEC) No 2389/89"is replaced by the following:"(*) Variety inserted in the classification with effect from 1 September 1981, pursuant to Article 11 (1) (b) of Council Regulation (EEC) No 347/79".`V. In title I, subtitle 1, point 'VI. LUXEMBOURG` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'- "Elbling rouge R (54)" is added to the category of recommended vine varieties- "Elbling rouge R" is added to the category of authorized vine varieties.`VI. In title I, subtitle 1, point 'IX. SPAIN` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'1. Comunidad AutÃ ³noma de Galicia:- "Blanca de Monterrei B" and "Lado B" are added to the category of recommended vine varieties- "Blanca de Monterrei B" and "Lado B" are deleted from the category of authorized vine varieties7. Comunidad AutÃ ³noma de AragÃ ³n- "Cabernet franc N" is added to the category of authorized vine varieties8. Comunidad AutÃ ³noma de CataluÃ ±a:- "Picapoll blanco B" is added to the category of authorized vine varieties10. Comunidad AutÃ ³noma de Castilla y LeÃ ³n:- "Pinot Noir N" is added to the category of authorized vine varieties14. Comunidad AutÃ ³noma de la RegiÃ ³n de Murcia:- "Syrah N" is added to the category of authorized vine varieties16. Comunidad AutÃ ³noma de AndalucÃ ­a:- "Cabernet Sauvignon N", "Chardonnay B", "Merlot N" and "Syrah N" are added to the category of authorized vine varieties17. Comunidad AutÃ ³noma de Canarias:- "Albillo B" and "Tintilla N" are added to the category of recommended vine varieties- "Albillo B" and "Tintilla N" are deleted from the category of authorized vine varieties.`VII. In title I, subtitle 1, point 'X. PORTUGAL` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'7. Algarve:- in the category of authorized vine varieties "D. Branca B" is replaced by "Dona Branca B"; "MonteÃ ºdo Branco B" is replaced by "ManteÃ ºdo Branco B".8. Madeira:- in the category of authorized vine varieties "Pino Tinto T" is replaced by "Pinot Tinto T".`VIII. In title II, point 'II. GREECE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'2. Kavalas:- "Hellas B", "Ithaki Rs", "Lefkas B", "Pella N" and "Thessaloniki B" are added to the category of recommended vine varieties- "Hellas B (*)", "Ithaki Rs (*)", "Lefkas B(*)", "Pella N (*)" and "Thessaloniki B (*)" are deleted from the category of authorized vine varieties3. Thessalonikis, Chalkidikis, Pierias, Kilkis:- "Itaki Rs", "Pella N" and "Thessaloniki B" are added to the category of recommended vine varieties- "Konstantina B (*)" and "Vergina B (*)" are added to the category of authorized vine varieties- "Itaki Rs (*)", "Pella N (*)" "Thessaloniki B (*)" are deleted from the category of authorized vine varieties10. Evias, Kykladon:- "Rozaki B" is added to the category of recommended vine varieties- "Rozaki B" is deleted from the category of authorized vine varietiesFootnote (55) is deleted.`IX. In title II, point 'III. FRANCE` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'- "Isa B (*)" and "Prima N (*)" are added to the category of authorized vine varieties.`X. In title II, point 'IV. ITALY` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'16. Regione Puglia:- "Blush Seedless Rs", "Centennial Seedless B", "Dawn Seedless B" and "King Husainy Bare" are added to the category of recommended vine varieties18. Regione Calabria:- "Centennial Seedless Bare" and "Sugraone B" are added to the category of authorized vine varieties19. Regione Sicilia:- "Blush Seedless Rs", "Centennial Seedless B", "Mathilde B", "Michele Palieri N", "Perlon N", "Red Globe Rs" and "Sugraone B" are added to the category of authorized vine varieties.`XI. In title IV, point 'IV. PORTUGAL` is amended as follows (the vine varieties are to be inserted in the correct alphabetical order):'- "Boer" and "Binova" are added to the category of recommended vine varieties- "13-5 E.V.E. Jerez" is added to the category of authorized vine varieties.`